Citation Nr: 1703501	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  09-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of head injury rated as headaches and traumatic brain injury (TBI).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to January 1976.  

This matter comes to the Board of Veterans' Appeals (Board) from a November 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a March 2011 videoconference hearing, and a transcript of the hearing has been associated with the claims file.  

This matter was previously remanded by the Board in April 2011 for additional development and is now properly returned to the Board for further adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The most probative evidence of record does not document that the Veteran has been diagnosed with an acquired psychiatric disorder which had onset during active service or which is otherwise etiologically related to active service, to include as secondary to service-connected residuals of head injury rated as headaches and traumatic brain injury (TBI).  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of head injury rated as headaches and traumatic brain injury (TBI), have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO provided the required notice regarding the Veteran's service connection claim in February 2007.  

Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) disability records, and lay statements.  

The Veteran was afforded relevant VA examinations in May 2007, June 2009, and April 2013.  When read together, and considered as a whole, the examinations and resulting opinions are adequate to decide the Veteran's claim discussed herein, because they were based on a thorough examinations, appropriate diagnostic tests, and reviews of the Veteran's relevant medical history, and they include reasoned rationales.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Veteran has not identified any additional relevant evidence to be added to the claims file regarding the claims adjudicated herein.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and, therefore, appellate review may proceed without prejudice to the Veteran.  

II.  Service Connection - Acquired Psychiatric Disorder  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including various psychoses, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be established on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show the following:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; 38 C.F.R. § 3.310(b) (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran claims entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of head injury rated as headaches and traumatic brain injury (TBI).  

Service treatment records document a normal psychiatric evaluation upon physical examination prior to enlistment in September 1974, and the Veteran denied any psychiatric symptoms within a concurrent report of medical history.  Following a head injury in March 1975, the Veteran complained of ongoing headaches, confusion, and impaired concentration which affected his ability to perform work duties.  Upon evaluation in August 1975, he denied symptoms of anxiety or depression and was preliminarily diagnosed with organic brain syndrome with some psychotic trends.  A psychiatric evaluation that same month documents a diagnosis of psychosis with known brain trauma.  Upon further evaluation in September 1975, the examining psychiatrist stated that, while there was perhaps some mild depression symptomatic of the Veteran's disinterest with his present work, in general, there was no psychiatric disturbance, clinical signs, or indication of psychiatric pathology.  Rather, it was highly suspected that the Veteran was using manipulation to avoid his assigned career field; therefore, the final diagnosis was adjustment reaction of adulthood and rule-out occupational neurosis.  Upon separation examination in December 1975, a psychiatric clinical evaluation was normal, and the Veteran denied frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort within a concurrent report of medical history.  

Post-service VA treatment records contain an August 1976 compensation examination which fails to document related psychiatric complaints or diagnoses.  Thereafter, in July 2001, the Veteran complained of depression but denied referral for mental health treatment.  In August 2001, he again reported feeling depressed and was assessed with depression and dysthymia; he was prescribed an antidepressant and referred to psychiatry.  Upon follow up later that month, the VA staff psychiatrist discontinued the prescribed antidepressant, as there was not much evidence of significant depression, anxiety, or other illness that needed psychiatric attention.  A September 2001 psychiatric assessment documents that despite a history of depressive symptoms, the Veteran denied depression or anxiety, and there was no resulting Axis I diagnosis.  Upon follow up later that same month, there was again a notation of his prior history of depressive symptoms, without an Axis I diagnosis.  In May 2002, the Veteran denied symptoms of depression, anxiety, or irritability.  

Upon VA examination in May 2007, the Veteran reported daily depression for the past thirty years, panic attacks for eight to nine years, and anxiety symptoms for twelve years following an in-service head injury which resulted in constant pain and ongoing headaches.  The Veteran was unable to discuss the frequency and severity of his reported depression, due to his ongoing headache pain.  The VA examiner deemed that psychological testing was not necessary, and he concluded that there was no Axis I diagnosis, as the Veteran reported no symptoms of depression, anxiety, or panic other than losing his balance and rolling around in his bed.  As a result, the examiner could not opine whether the Veteran had a mental condition due to his headache disability as residual of head injury without resorting to mere speculation.  

Within a May 2007 statement, as well as the March 2008 notice of disagreement (NOD), the Veteran's previous representative asserted that the May 2007 VA examination was inadequate because the examiner was unable to state a diagnosis based on the Veteran's inability to cooperate due to headache pain; moreover, the representative asserted that the examination report was essentially a "prosecutorial review" of the records looking for ways to discredit the Veteran.  Therefore, an additional VA examination was requested.  

Thereafter, a June 2009 VA examination was conducted to assess cognitive and psychiatric residuals of TBI.  The examiner noted that the Veteran's current objective psychiatric symptoms included depression and occasional sleep impairment.  His subjective psychiatric symptoms, associated with his TBI and residual headaches, included depression, sleep impairment, irritability, impaired memory and concentration, and lack of motivation.  The examiner concluded that there was no Axis I mental health diagnosis.  The examiner noted that the Veteran was vague in answering most of the questions during the examination; therefore, it was felt that psychiatric testing was not necessary at the time.  Rather, the examiner noted that the Veteran's reported symptoms appeared to be secondary to his chronic headaches which were residuals of TBI.  Notably, during a VA TBI examination that same month, a VA examiner documented that the Veteran's symptoms of sleep disturbance, memory impairment, and cognitive problems were residuals due to TBI.  

SSA disability records contain a June 2009 mental examination which documents Axis I diagnoses including recurrent, severe major depressive disorder (MDD), generalized anxiety, and rule out amnesic disorder, not otherwise specified (NOS).  A follow up July 2009 psychological report documents an Axis I diagnosis of chronic amnestic disorder due to head trauma.  

During the March 2011 Board videoconference hearing, the Veteran reported that he had received only VA treatment for his psychiatric complaints, although he testified that he could not remember much regarding a specific psychiatric diagnosis; rather, he stated that he generally could not do much given his symptoms including constant pain, memory loss, and sleep impairment which he attributed to his TBI.  

Most recently, upon VA examination in April 2013, a VA examiner concluded that although the Veteran had been previously diagnosed with a mental disorder within VA treatment records, he currently did not have an Axis I diagnosis.  The examiner noted that the Veteran's presentation at VA compensation examinations was drastically different than how he presented during regular VA treatment appointments; he noted that the Veteran's presentation at the time of the compensation examination (which included extreme cognitive deficits and childlike behavior), indicated such severe pathology that he could not even do minimal things that his caretaker reported he was capable of at home, while VA treatment records indicated that he presented as alert, oriented, and communicative, without any acute mental health issues.  Given these inconsistencies, the examiner stated that the Veteran appeared to be feigning his symptoms at the time of the VA examination; moreover, a review of VA treatment records indicated that there were no mental health issues or complaints, and the Veteran's only reported symptoms concerned his chronic headaches.  The examiner acknowledged that SSA disability findings included diagnoses of amnestic disorder due to head trauma and MDD; however, based upon the discrepancy discussed above, the examiner felt that the VA treatment records (which did not document any complaints of symptoms of acute mental illness) were a better representation of the Veteran's functioning.  Given this and his past history, the examiner opined that it was less likely as not that the Veteran had any mental health issues.  

Finally, VA treatment records from April 2015 document a positive depression screen; however, the Veteran concurrently denied symptoms of anxiety, irritability, or depressive thoughts.  

Based upon a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of head injury rated as headaches and TBI.  

Notably, while service treatment records document that the Veteran was seen for psychiatric follow up after an in-service head injury, after several visits, his treating psychiatrist concluded that there was no psychiatric disturbance, clinical signs, or indication of psychiatric pathology.  Rather, he assessed adjustment reaction of adulthood given the Veteran's suspected manipulation to avoid his assigned career field.  Moreover, upon separation examination in December 1975, a psychiatric clinical evaluation was normal, and the Veteran denied related psychiatric symptoms.  As such, the preponderance of the evidence does not support that a chronic acquired psychiatric disorder first had onset during active service.  

Additionally, an August 1976 post-service VA compensation examination conducted within one year of service discharge does not document any psychiatric complaints or diagnoses.  Rather, the first documented psychiatric complaint occurred in July 2001, when the Veteran complained of depression.  An initial assessment of depression and dysthymia was made by a primary care physician, and subsequent VA treatment records continue to document the Veteran's subjective reports of depression and anxiety.  Similarly, SSA disability records documents diagnoses including MDD, generalized anxiety, and chronic amnestic disorder due to head trauma.  

However, to the extent that VA treatment records document an August 2001 assessment of depression which appears to have continued to be included throughout active problem lists, the Board finds it highly probative that even as early as late August 2001, a VA staff psychiatrist discontinued the antidepressant prescribed earlier that month by a primary care physician, as there was no psychiatric condition that needed attention.  Moreover, VA treatment records in September 2001 document that there was no Axis I mental health diagnosis.  Similarly, upon VA examination in May 2007, there was no resulting Axis I diagnosis, despite the Veteran's reported subjective psychiatric symptoms.  To the extent that the Veteran and his previous representative asserted inadequacy within the May 2007 VA examination, the Board finds it probative that the most recent April 2013 VA examination is consistent with the May 2007 VA examination report in that despite the Veteran's reported symptoms, there was no Axis I mental health diagnosis.  Moreover, the Board notes that a June 2009 VA TBI examination documented that the Veteran's reported symptoms of sleep disturbance, memory impairment, and cognitive problems were residuals attributed to his TBI.  Given that the Veteran is currently service-connected for residuals of TBI, to service connect and compensate the Veteran for these same subjective symptoms under an alternate psychiatric diagnostic code would constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2016).  

The Board acknowledges the Veteran's lay assertions that he has an acquired psychiatric disorder due to active service or a service-connected disability.  Moreover, such assertions are competent insofar as they relate observable symptoms.  See Layno, 6 Vet. App. at 469.  However, the Veteran does not possess specialized medical expertise or psychiatric training required to diagnose a current acquired psychiatric disorder or to render a nexus opinion which links a complex psychiatric condition to his active service or a service-connected disability.  See Jandreau, 492 F.3d at 1376-77.  Therefore, to the extent that the Veteran's lay statements assert that he has been diagnosed with an acquired psychiatric disorder which is related to his active service, or to a service-connected disability, such statements are afforded little probative value.  Moreover, as discussed within the April 2013 VA examination report, the Veteran has offered inconsistent statements regarding the severity of his subjective symptoms.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Notably, the preponderance of probative evidence of record does not show that the Veteran has been diagnosed with an acquired psychiatric disorder, much less one that is related to his active service or a service-connected disability.  Rather, the most probative evidence of record, contained within VA treatment records and VA examination reports, documents that the Veteran does not have an Axis I mental health diagnosis.  Such evidence outweighs the initial VA assessment of depression, as well as the SSA disability records which appear to be based largely upon the Veteran's subjective reported history.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

Given the above, the Board finds that preponderance of the evidence weighs against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of head injury rated as headaches and TBI.  See Brammer, 3 Vet. App. at 225; see also McClain, 21 Vet. App. at 321.  Therefore, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for an acquired psychiatric disorder, to include as secondary to service-connected residuals of head injury rated as headaches and TBI, is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


